 In the Matter o f BETHLEI-IEM STEEL COMPANY, JOHNSTOWN PLANTandUNITED STEELWORKERS OF AMERICA, CIOCase No. 6-R-1164.-Decided January 7, 1946Mr. J. L. Wynne,of Bethlehem, Pa., for the Company.Messrs. John J. BrownleeandClifford Shorts,of Pittsburgh, Pa.,andMessrs.Michael J. Neary, Daniel W. Shelly,andCharles Z.Rodger,of Johnstown, Pa., for the Union.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Beth-lehem Steel Company, Johnstown Plant, Johnstown, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before W. G. StuartSherman, Trial Examiner.The hearing was held at Johnstown,Pennsylvania, on August 16, 1945.The Company and the Union ap-peared and participated.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board:Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Pennsylvania corporation engaged in the pro-duction ofvarious steelproducts, coke, and coke byproducts.Duringthe calendar year of 1944 the aggregate value of raw and other mate-rialsused by the Company at its Johnstown plant, the only one of its65 N. L.R. B., No. 46.226 BETHLEHEMSTEEL COMPANY227plants herein involved, was in excess of $55,000,000, of which morethan 55 percent was delivered to said plant from outside Pennsyl-vania.During the same year it manufactured at its Johnstown plantfinished products valued in excess of $125,000,000, of which more than60 percent was shipped to points outside Pennsylvania.The plantproperty comprises approximately 750 acres located adjacent to theCity of Johnstown, Pennsylvania. The Company employs an approxi-mate total of 12,700 employees at its Johnstown plant, of whom ap-proximately 500 are in the unit hereinafter found to be appropriate.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusivebargaining representative of those of its employees included in theunit hereinafter found to be appropriate until such time as the Unionis certified by the Board as °representative for said employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of office, clerical, and technicalemployees of the Company at its Johnstown plant and offices, includingjanitors, charwomen, elevator operators, and telephone operators em-ployed in the Industrial Relations Department, and clerks and typistsemployed in the piece rate department who do not participate in theprocess of rate setting, but excluding all employees in the productionand maintenance workers' bargaining unit, employees in the GeneralManager's office, employees in the Industrial Relations Departmentand in the production and piece rate department not specifically in-cluded by enumeration above, firemen and plant patrolmen, contact'The Field Examiner reported that the Union submitted 246 cards, of which 198 borethe names of employees listed on the Company's pay roll of June 1945, and that the cardsare dated from 1943 to 1945There are approximately 500 employees in the appropriate unit 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, doctors and nurses, all confidential secretaries and clerks whosework pertains to labor relations matters, and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch changes.The Company contends that its office, clerical, andtechnical employees represent and are a part of management and can-not properly be included in any bargaining unit, or indeed representedby any labor organization.The Company concedes, however, thatnone of the employees in the requested unit perform work of a super-visory character and agrees that if the Board determines that theemployees in question are entitled to representation by a union, the unitas proposed by the Union is appropriate.All employees who haveaccess to confidential information concerning labor relations are ex-cluded from the proposed unit.The employees included in the unitare office, clerical, and technical workers 2 having duties similar tothose of employees in other plants who, we have repeatedly held, areentitled to the protection of the Act.3We find that office, clerical, and technical employees of the Com-pany at its Johnstown, Pennsylvania, plant and offices, including jani-tors, charwomen, elevator operators and telephone operators employedin the Industrial Relations Department, and clerks and typists em-ployed in the production and piece rate department who do not par-ticipate in the process of rate setting, but excluding all employees in theproduction and maintenance workers' bargaining unit, employees inthe General Manager's office, employees in the Industrial RelationsDepartment and in the production and piece rate department notspecifically included by enumeration above, firemen and plant patrol-men, contact men, doctors and nurses, all confidential secretaries andclerks whose work pertains to labor relations matters, and supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such changes, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among employees2Among the technical classifications are combustion engineers, draftsmen. photo andblueprint operators, photographer and chainmanThe unit also includes timekeepers,telephone opeiators, janitois, charwomen. and elevator operators8Matter of Bethlehem Steel Company,61 N. L R. B. 854;Matter of Bethlehem SteelCompany,63 N. L. R B 1230,Matter of Creamery Package Manufacturing Company(Lake Mills Plant),34 N. L R. B. 108;Matter of U. S Automatic Corporation,58N. L R. B. 662;Matter of Poultrymen's Service Corporation,41 N L. R. B 444, en-forced 138 F (2d) 204, 210-211 (C. C A. 3);Matter of Armour and Company, 49N. L.R. B. 688;Matter of Armour and Company,54 N. L R B. 1005, enforced November 5,1945 (C. C. A. 10)Matter of Chrysler Corporation, Chrysler Motor Division,58N. L. R. B.239;Matterof Aluminum Company of America,61 N. L. R. B. 1066. BETHLEHEM STEEL COMPANY229in the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitation and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany, Johnstown Plant, Johnstown, Pennsylvania, an election bysecret ballot shall be conducted as early as possible,but not later thansixty(60) days from the date of this Direction,under the directionand supervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Beard, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who wereemployed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period becausethey wereill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quite or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,to determine whether or not they desire to be representedby United Steelworkers of America,CIO for the purposes of collec-tive bargaining.